UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 WISLER MARCELUS,                         )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )   Civil Case No. 07-0721 (RJL)
                                          )
 CCA OF TENNESSEE, INC.,                  )
                                          )
              Defendant.                  )
                                          )
                                          )
                                          )
                                          )

                           ORDER AND FINAL JUDGMENT
                                                                       S~l
      For the reasons set forth in the Memorandum Opinion entered this _ _ , day of
March, 2010, it is hereby

     ORDERED that Defendant CCA of Tennessee, Inc.'s Motion for Summary
Judgment [#28] is GRANTED; and it is further

     ORDERED that judgment be entered for the defendant on all counts in the
Amended Camp laint [# 15].

      SO ORDERED.
                                                              •

                                              United States